EXHIBIT 10.1

 

THE JONES GROUP INC.
1411 BROADWAY, NEW YORK, NEW YORK  10018




February 21, 2013




Mr. Richard Dickson
16651 Cumbre Verde Court
Pacific Palisades, CA 90272

> Re: Amendment No. 2 to Employment Agreement

Dear Mr. Dickson:

        Reference is made to your Employment Agreement dated as of January 31,
2010, as amended by Amendment No. 1 dated February 8, 2011 (the "Employment
Agreement"), by and between you and The Jones Group Inc. (the "Company"). All
capitalized terms not otherwise defined herein shall have the meanings ascribed
thereto in the Employment Agreement.

        This will confirm our agreement that, effective as of the date hereof,
the terms and conditions of the Employment Agreement are hereby amended as
follows:

        1. Section 2 of the Employment Agreement is hereby deleted in its
entirety and replaced with the following Section 2:

> > "The Company shall employ the Executive for the period commencing as of
> > February 8, 2010 (the "Effective Date") and ending as of December 31, 2015,
> > as renewed in accordance with the following sentence (the "Term"). The
> > Company may extend the Term on materially similar terms for an additional
> > twelve months by giving written notice of such extension to the Executive no
> > later than June 30, 2015. For avoidance of doubt, if this Agreement shall be
> > so extended, the "Term" shall mean the period commencing February 8, 2010
> > and ending on December 31, 2016."

        2. Except as otherwise set forth in this Amendment No. 2 to Employment
Agreement, the Employment Agreement is ratified and confirmed in all respects
and remains in full force and effect.

--------------------------------------------------------------------------------

Mr. Richard Dickson
February 21, 2013
Page 2

        Please acknowledge your agreement with the foregoing by signing the
enclosed copy of this letter agreement and returning it to the Company.

 

  Very truly yours,

THE JONES GROUP INC.



By: /s/ Wesley R. Card
Wesley R. Card
Chief Executive Officer

Agreed to in all respects:



/s/ Richard Dickson
Richard Dickson



cc: Katten Muchin Rosenman LLP
      575 Madison Avenue
      New York, NY 10022
      Attention: Steven Eckhaus, Esq.